t c memo united_states tax_court michael j rozzano jr and rose marie rozzano petitioners v commissioner of internal revenue respondent docket no filed date paul a nidich for petitioners terry serena for respondent memorandum findings_of_fact and opinion goldberg special_trial_judge respondent determined deficiencies in petitioners’ federal_income_tax of dollar_figure for taxable_year and dollar_figure for taxable_year unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issue for decision is whether petitioners’ ongoing horse-boarding activity was a bona_fide business activity within the meaning of sec_183 during the taxable years in issue findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference petitioners resided in loveland ohio on the date the petition was filed in this case history of petitioners’ horse-boarding activity petitioners purchased a tract of land in clermont county ohio in date for dollar_figure at the time of purchase the property contained one barn one indoor horse arena pastures and a residence petitioners purchased the property to provide their family including their two adult children with ample land and a home where they all could live and enjoy their shared love of horses at the time of the purchase petitioners’ adult daughter was involved in the horse industry in memphis tennessee shortly after acquiring the property petitioners purchased at least one horse and petitioner wife mrs rozzano engaged in a remodeling of the residence petitioners maintained the property as their primary residence between and in petitioner husband mr rozzano was hired to be the president of armour swift eckridge inc a publicly_held_corporation mr rozzano’s new position required that he relocate to chicago illinois which was approximately hours from their residence at this time petitioners decided that instead of selling the property which they had dubbed sugar tree farm sugar tree they would try to operate a horse- boarding business between and mr rozzano changed jobs at least twice as he was hired in to be the executive vice president and sales manager for thorn apple valley inc and in he was hired to be the senior vice president and general manager of plumrose u s a during petitioners resided approximately hours away from sugar tree in west bloomfield michigan while mr rozzano worked at thorn apple valley inc after relocating to chicago in petitioners began their horse-boarding activity this activity made use of the stalls housed in the barn at sugar tree an indoor arena and the adjacent fields because petitioners resided more than miles from sugar tree they employed at least one person to look after the property and run the day-to-day operations taking place there between and when sugar tree was sold petitioners rented a great number of the available stalls for horse- boarding typically between percent and percent of the stalls were rented at any given time during the taxable years in issue petitioners charged in the range of dollar_figure per month for each horse boarded at sugar tree in addition to the boarded horses petitioners kept their own horse and pony in the stables however the last time that petitioners rode either horse was in mr rozzano applied his extensive business knowledge and experience to the activity at sugar tree using various computer_software programs he compiled spreadsheets and projected budgets for the activity he also performed most of the major upkeep on sugar tree including mowing the fields mending horse fences mucking stalls and also feeding horses on those days that he was present at sugar tree according to mr rozzano during the time that petitioners lived away from sugar tree which was approximately percent of the time of and some small part of he would wake up each saturday morning drive approximately 5-plus hours from west bloomfield michigan to sugar tree loveland ohio spend to hours each day of the weekend mowing mucking and mending and then get back in his car late sunday afternoon and drive hours back to west bloomfield mr rozzano testified that he made this trip every weekend and holiday until they temporarily moved back to reside full time at sugar tree sometime in between and petitioners reported the following amounts of income and expenses from their activities at sugar tree on their schedules c profit or loss from business gross_receipts expenses net profit loss dollar_figure dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number gross_receipts expenses net profit loss dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number during the taxable years in issue petitioners reported income on their federal_income_tax returns as follows dollar_figure wages salaries tips dollar_figure taxable interest dollar_figure dollar_figure dollar_figure dollar_figure tax-exempt_interest ordinary dividends dollar_figure dollar_figure taxable refunds dollar_figure dollar_figure business income or loss big_number big_number capital_gain or loss big_number big_number rollover pensions and annuities rollover total dollar_figure dollar_figure during the taxable years in issue petitioners claimed the following business_expense sec_1 on their schedules c advertising car and truck expenses insurance interest office expenses dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number these figures have been rounded to the nearest dollar big_number big_number big_number big_number big_number big_number repairs and maintenance supplies taxes and licenses travel meals utilities wages other expenses veterinarian dollar_figure groundskeeping big_number farrier big_number hay and feed big_number bedding total big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number cash expenses before depreciation big_number depreciation total expenses big_number big_number big_number big_number big_number substantiation of these figures is not in dispute during and petitioners received the following monthly income from the number of horses boarded as shown below month income horses month income horses january dollar_figure dollar_figure january february dollar_figure dollar_figure february march dollar_figure march dollar_figure april dollar_figure april dollar_figure dollar_figure may dollar_figure may june2 -------- -- june dollar_figure july dollar_figure july dollar_figure august dollar_figure august dollar_figure september dollar_figure september dollar_figure october dollar_figure dollar_figure october november dollar_figure november dollar_figure december dollar_figure december dollar_figure figures for date were not included in the record after sustaining yearly losses in the early years of operations petitioners were somewhat but not overly concerned with the losses_incurred because they thought that they could get a handle on the expenses and get them under control but as time went on it became evident to petitioners that there were too many contingencies that were beyond their control which caused their losses to be greater than they ever expected petitioners attempted to forecast a profit or at least a break- even point by utilizing both detailed operating statements and projected budgets which modified their business plan however they were unable to reach a break-even point even after following their carefully modified business plan factors contributing to their inability to keep to plan included a variance in hay costs fluctuating upon the number of horses and unpredictable conditions whereby petitioners were unable to grow an adequate amount of hay on their pastures this resulted in the purchase of additional hay moreover a leaky roof in one of the years at issue resulted in a loss of a large portion of their hay reserves petitioners provided full care and all of the services required of the horses boarded at sugar tree in particular the indoor arena provided a benefit to their boarders in the winter as the horses could be ridden indoors in petitioners arrived at the conclusion that their horse-boarding activity would never be profitable irrespective of their years of detailed business analyses and budget projections sometime in petitioners decided to sell sugar tree as an ongoing business by doing so petitioners had to maintain the property and the boarding activity to show it to prospective buyers as an ongoing business petitioners began to share their intent to sell with colleagues in the horse-boarding and breeding business in the area after listing the property in for dollar_figure and placing advertisements in at least one national horse breeding periodical petitioners sold the farm in for dollar_figure respondent mailed to petitioners on date a notice_of_deficiency for taxable years and at the time of the filing of the petition and pursuant to rule petitioners requested that the case be conducted as a small_tax_case before the trial however petitioners’ attorney requested pursuant to rule c an order directing that the small case designation be removed respondent raised no objection to petitioners’ request and filed an answer on date the trial date respondent also requested in his answer that the deficiencies for taxable years and be increased to dollar_figure and dollar_figure respectively the increased deficiencies are a result of respondent’s misapplication of the provisions of sec_183 to the excess of loss reported minus income in the notice_of_deficiency respondent computed the deficiencies by recatagorizing the excess losses as deductible unreimbursed business_expenses on petitioners’ schedules a itemized_deductions opinion in this case we are asked to decide whether petitioners’ continuing horse-boarding activity was a bona_fide business activity within the meaning of sec_183 near the end of its operation in order to arrive at a decision our inquiry cannot separate the taxable years before us from the earlier years of petitioners’ business operations accordingly we must consider not only petitioners’ horse-boarding activities in these taxable years but also their activities in prior years to construct an accurate picture of petitioners’ total business activity horse-boarding activity the parties disagree as to whether petitioners engaged in their schedule c activity with an objective of making a profit within the meaning of sec_183 during the taxable years in issue in addition petitioners disagree with respondent’ sec_3 when the case was called for trial the parties offered into evidence exhibit 14-j a document showing that respondent conducted an examination of petitioners’ federal_income_tax return and the results of the audit respondent objected on the grounds of a lack of foundation hearsay and that petitioners sought to introduce this evidence for estoppel the court continued request for an increase in the deficiencies in the event that we sustain respondent in this matter sec_183 disallows deductions attributable to an activity_not_engaged_in_for_profit sec_183 provides two exceptions to this general_rule the first provided by sec_183 permits deductions that otherwise would be allowable without regard to whether the activity is engaged in for profit the second provided by sec_183 permits deductions that would be allowable only if the activity were engaged in for profit to the extent that the gross_income from the activity exceeds the deductions allowable pursuant to sec_183 sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 in general the commissioner’s determination set forth in the notice_of_deficiency is presumed correct rule a 290_us_111 in certain circumstance sec_3 continued overruled respondent’s objection and admitted exhibit 14-j into evidence together with the stipulation the court instructed respondent that it would not bar him from maintaining a different position with respect to the taxable years at issue in the present case the court informed the parties that it would weigh this piece of evidence in the light of the entire record in the case we recognize the implication of this documentation is that respondent allowed_depreciation on assets held for use in petitioners’ horse-boarding activities in taxable_year the burden_of_proof shifts to respondent sec_7491 rule a because the issue in this case is a legal one we reach our decision without regard to the burden_of_proof however petitioners contend that sec_7491 and rule a are applicable with respect to the increases in the deficiencies pleaded in respondent’s answer they are correct on this point in deciding whether petitioners’ horse-boarding activity was engaged in for profit during the taxable years at issue we must inquire whether petitioners had an actual and honest objective of making a profit from the activity 78_tc_642 affd without opinion 702_f2d_1205 d c cir the taxpayers’ expectation need not be a reasonable one id pincite 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs whether there is present an actual and honest objective of making a profit is a question of fact that is to be resolved upon a consideration of all relevant circumstances with the greatest weight being given to the objective factors rather than the taxpayers’ expression of their intent dreicer v commissioner supra pincite golanty v commissioner supra pincite sec_1_183-2 and b income_tax regs sec_1_183-2 income_tax regs lists these relevant factors that we now consider the manner in which the taxpayers carry on the activity the expertise of the taxpayers or their advisers the time and effort expended by the taxpayers in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayers in carrying on similar or dissimilar activities the taxpayers’ history of income or loss with respect to the activity the amount of occasional profits the financial status of the taxpayers and whether elements of pleasure or recreation are involved golanty v commissioner supra pincite sec_1_183-2 income_tax regs based on our consideration of these factors and in the light of the detailed record in this case we conclude that petitioners’ horse-boarding activity was carried on as a business within the meaning of sec_162 and sec_183 during the taxable years at issue in reaching this conclusion we view the following facts and circumstances as most persuasive manner in which taxpayers carried on the activity respondent contends that the manner in which petitioners conducted their horse-boarding activity does not indicate that the activity was engaged in for profit during the years in issue the relevant inquiries before us include whether petitioners conducted their business in a manner similar to other comparable businesses whether petitioners maintained complete and accurate books_and_records and whether changes were attempted to improve profitability see 72_tc_659 sec_1_183-2 income_tax regs as to their manner of conduct during the taxable years in issue petitioners for the most part rented more than one-half of the available stalls in their barn petitioners provided detailed monthly boarding records for and which list each horse and the expenses_incurred from the inception of their activities in through the years in issue petitioners also maintained extensive and separate accountings for all of their horse-boarding income and expenses using a software program tailored to small farm operators based on these facts we are satisfied that petitioners’ maintenance of complete and accurate records in this case supports a profit objective see 90_tc_960 affd without published opinion 899_f2d_18 9th cir sec_1_183-2 income_tax regs as to petitioners’ other business practices although petitioners made no great effort to advertise their boarding service to the general_public we do not find their lack of advertising indicative of an absence of profit_motive as their word-of-mouth approach in attracting clientele was clearly successful as they had at one point during the years in issue percent of their stalls rented notably however despite the significant stall rental statistics and petitioners’ thorough accounting methods we cannot overlook mr rozzano’s refreshingly candid testimony at trial that he came to realize sometime in that petitioners would neither earn a profit nor reach a break-even point if they held to their existing boarding fees nor could they raise boarding fees or hire additional help in order to become profitable mr rozzano reached this conclusion after he analyzed all factors necessary to attempt to make the business more profitable in fact after his analysis he calculated that these measures ie raising boarding fees and hiring additional help would likely increase his operating costs taking into account the scope of the services provided to the boarders moreover it was likely that the terms of the contracts then existing with the boarders meant that any modification to the monthly rental agreements would have placed petitioners in breach of contract mr rozzzano then did what any prudent business person would do attempt to lessen expenses until the business including the property could be sold petitioners’ rental fees remained unchanged after mr rozzano decided to sell sugar tree a decision made sometime in notably petitioners still kept meticulous business records and used word-of-mouth to advertise their boarding services during the years in which they were continuing the boarding activities while at the same time preparing the property for sale mr rozzano also testified that it was primarily the cost associated with hay feed that caused their business to experience ongoing losses we note that for and hay and feed expenses accounted for percent and percent respectively of all cash expenses before depreciation to this end petitioners devised a strategy to ensure that their hay supply costs could be mitigated so as to reduce losses and accord with their budget projections petitioners took steps to ensure that the hay would remain dry and free from infestation and that their helper would not waste it unnecessarily petitioners also took steps in and to reduce other operating_expenses such as travel meals and utilities these costs did in fact decrease from to although petitioners did make efforts to reduce their hay expenses by protecting their supply an increase in the number of boarders in coupled with an increase in the wholesale price of the feed resulted in an increase in hay costs while we recognize that efforts to improve profitability can be indicative of whether petitioners intended to realize a profit we do not find their refusal to raise stall rental prices or hire additional help especially in the light of their existing contracts of their decision to sell sugar tree and of their efforts to reduce hay and other costs dispositive on the issue of their profit_motive it is beyond this court’s purview to second-guess petitioners’ business judgment or the manner of operations of their business we decline to do so in this case we are presented with taxpayers who admit that during they became aware that they could not make a profit but yet still continued business operations while taking steps to mitigate their expenses until the business and property could be sold accordingly we now address whether petitioners’ admission at trial should trump the other facts and circumstances of this case while we cannot disregard mr rozzano’s admission that at some point in he realized that his hopes of turning the boarding activities into a profitable business were unattainable we do not find that as of that moment petitioners’ activities ceased to be a bona_fide business within the meaning of sec_183 moreover our decision comports with this court’s holding in dreicer where greater weight must be afforded to the consideration of all of the facts and circumstances in this case the facts and circumstances surrounding petitioners’ actions between the time of their realization with respect to profitability in and the ultimate disposal of the property in show that they continued to conduct their horse-boarding activities in a businesslike manner even after petitioners’ realization with respect to the profitability of their horse-boarding activities their actions illustrate steps taken to mitigate costs and to try to achieve at least a break-even point until the business could be sold first petitioners held contracts for stall rentals which they did not change nor could they change for fear of being in breach second petitioners made active attempts to reduce hay and feed costs third petitioners continued to rent stalls maintain their ongoing operations and even moved back to the property on a full-time basis in finally and perhaps most significantly the amount of operating costs borne by petitioners comprised a large share of their wage income in the years at issue petitioners had wages of dollar_figure in and dollar_figure in and reported net out-of-pocket expenses in those years from sugar tree of dollar_figure and dollar_figure respectfully these net out-of-pocket expenditures were percent and percent of petitioners’ wages in and respectfully we cannot conclude based on the entirety of the foregoing that their activities turned from business into hobby overnight in based upon mr rozzano’s admission at trial for gross_income of dollar_figure less cash expenses before depreciation of dollar_figure for gross_income of dollar_figure less cost of expenses before depreciation of dollar_figure expertise of and effort expended by the taxpayers respondent does not challenge either petitioners’ expertise or the time and effort expended on the activity at issue we believe that petitioners have established through credible testimony that they not only were well possessed of the knowledge necessary to operate a horse-boarding business but that mr rozzano contributed vast amounts of time to the operations at sugar tree first petitioners were well aware from their experience as horse owners of the requirements for boarding horses before they commenced activity at sugar tree second horse-boarding unlike other horse-related endeavors such as breeding and training while it entails risk to be sure is rather simple in its day-to-day execution horses are taken out to pasture turned out fed returned to stables to rest taken out again fed again and retired to their stables there is nothing in the record that suggests that petitioners were not well versed and extremely competent in these practices finally although we suspect that mr rozzano’s testimony that he spent every weekend and holiday for years performing upkeep at sugar tree may be an overstatement we find him a credible and forthright witness overall and moreover we believe that he performed most if not all of the major upkeep projects on sugar tree himself therefore we believe that the expertise of and time and effort expended by petitioners support a finding that the activity was engaged in for profit expectation that assets would appreciate petitioners argue that the increase in the value of sugar tree and the efforts they expended and expenses they incurred in upkeep of the property support a conclusion that the horse- boarding activity was engaged in for profit we disagree on the issue of whether appreciation of land supports petitioners’ profit intent the relevant inquiry is whether the holding of the land for appreciation and the conducting of the horse-boarding constitute a single activity or separate activities sec_1 d income_tax regs determining whether the two undertakings are a single activity requires the examination of all of the facts of the case the most significant facts being those that show the degree of organizational and economic interrelationship of the undertakings id in this case petitioners primarily purchased the land for personal enjoyment and not to engage in a business therefore they had no bona_fide intention at the time of purchase to realize a profit that could offset later operating losses as they had not yet contemplated any business using the property only subsequent to the purchase did petitioners use the property in their horse-boarding activities moreover we note that the variable costs of petitioners’ horse-boarding activities including fees veterinarian care etc exceeded the gross_income produced by the activities with the result that the horse-boarding activities do not meet the test imposed under the regulation pertaining whether such activities will be integrated see sec_1_183-1 income_tax regs accordingly we believe in this case that their holding the property for appreciation and horse-boarding are separate activities see sec_1_183-2 income_tax regs 72_tc_659 72_tc_28 irrespective of this conclusion however we do not believe that petitioners’ inability to argue the appreciation of their land is ultimately determinate on the issue of whether the horse-boarding activity was engaged in for profit financial status of the taxpayers the fact that petitioners have substantial income from sources other than the activity at issue may indicate that the activity was not engaged in for profit cf engdahl v commissioner respondent argues that mr rozzano’s income from his job in executive management was sufficient to absorb the expenses in operating sugar tree indicating that it was not operated for profit we disagree as previously stated these out-of-pocket expenditures were percent and percent of petitioners’ wages in and respectively we are not persuaded that petitioners were able to absorb easily the losses attributable to the activity at sugar tree during these years as previously stated the income reported by petitioners on their tax returns for the years in controversy does not in our opinion demonstrate that the losses_incurred by petitioners were offset either by petitioners’ income in those years or excessive_depreciation deductions claimed by them moreover whatever income petitioners may have had during the years in issue is secondary to the primary inquiry as to whether or not petitioners engaged in the activity with a genuine intent to profit from it we note that petitioners had no other income in the years at issue apart from mr rozzano’s work and a 3-week holiday job taken by mrs rozzano at the gap inc by both of petitioners’ adult children had left the familial home and so the physical work and personal efforts expended by petitioners were not being done for the immediate benefit of their children we believe it unlikely given the distance petitioners regularly traveled to and from sugar tree the liability risk inherent to their activity and the nature and extent of the physical labor which they performed while at sugar tree that petitioners would maintain a hobby costing thousands of dollars and entailing much physical labor elements of pleasure recreation respondent argues that not only are mr rozzano’s claims regarding his involvement with the work done at sugar tree improbable but that regardless of the amount of effort petitioners put into the activity elements of pleasure should trump any consideration that the activity was a business we disagree until sometime in petitioners resided at least hours away from sugar tree this distance required petitioners to travel between their home and sugar tree on weekends and holidays we believe based on their credible testimony at trial that once at sugar tree petitioners did perform a significant amount if not all of the major upkeep on the property furthermore petitioners did not ride either of their horses for pleasure after we do not find that the pleasure that petitioners may have experienced through their ownership of sugar tree should trump a finding that the horse- boarding activity was operated for profit see 59_tc_312 possibly the only elements of pleasure taken by petitioners were either when watching their own horses frolic in the pasture or in the mere fact that they could attest to owning a horse farm near lexington kentucky therefore on the basis of all of the evidence in the record of this case the circumstances of which are unique we conclude and hold that petitioners conducted their horse-boarding activity in the years in issue as a bona_fide business within the meaning of sec_183 accordingly decision will be entered for petitioners
